441 F.2d 1148
71-1 USTC  P 9398
Michael A. TOUGHER, Jr., and Amelia L. Tougher, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 24348.
United States Court of Appeals, Ninth Circuit.
May 4, 1971.

H. Thomas Kay, Jr.  (argued), of Henshaw, Conroy & Hamilton, Honolulu, Hawaii, for appellants.
Elmer J. Kelsey (argued), Lee A. Jackson, Edward Lee Rogers, Leonard J. Henzke, Jr., Attys., Tax Division, Richard M. Hahn, Acting Chief Counsel, Internal Revenue Service, Washington, D.C., for appellee.
Before KOELSCH, CARTER and KILKENNY, Circuit Judges.
PER CURIAM:


1
In reporting income for the years 1963 and 1964, Taxpayers, Michael A. Tougher, Jr. and Amelia L. Tougher, his wife, deducted from gross income the cost of supplies-- principally groceries-- purchased by Mrs. Tougher for family use from the Federal Aviation Administration Commissary on Wake Island, where Mr. Tougher was then employed by the F.A.A. as an electronic technician.


2
The Commissioner disallowed these deductions and determined deficiencies in the Toughers' income taxes resulting from these adjustments.  The Tax Court, concluding that the deductions did not fall within the purview of Section 119 of the Internal Revenue Code of 1954 (26 U.S.C. 119), as contended by the Toughers, sustained the Commissioner's determinations.  Michael A. Tougher, Jr. and Amelia L. Tougher v. C.I.R., 51 T.C. 737 (1969).  The Toughers brought the matter here on petition to review the decision of the Tax Court.


3
We affirm on the rationale of the Tax Court.